Title: From George Washington to William Pearce, 11 May 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  Philadelphia May 11th 1794.
               
               The Weekly reports enclosed in your letter of the 6th instant, have been duly received.
               By the first Vessel bound to Alexandria from hence, I will send Papers for the two lower Rooms in my house in that place; but if it has been newly plastered, as would appear to be the case (in part at least) by Green’s acct it ought not to be put on until it is thoroughly dry; or the Paper will be lost.
               The Sheriffs & Clerks notes are returned, and must be paid.  Two of them however belong properly to Mrs F. Washington; and some of the rest not more to me than others; but I find it is a uniform practice to saddle me with the whole expence of suits wherein I am only a part concerned as Trustee, Attorney &ca.
               It has often been in my mind, & I have as often forgot it, when I was writing to you, to request that you would look forward to, & so arrange matters as not to suffer the Hay & Grain Harvests to interfere; or either to suffer for want of being cut in time. For want of a little foresight of this kind, I have, hitherto, had one or the other, & oftentimes both, suffer by not being cut in due season; especially the Hay, which has often been spoiled by letting it stand until the Grain Harvest is entirely finished: whereas, if the forward grass was cut before, the latter grass might remain without much, if any injury, until the Grain was secured. I am a great friend to cutting Grain soon, & I request it may be the
                  
                  practice this year. When it is cut early, it must not be stacked, or even put into large shocks, until the straw is a little cured. But the grain is better for it, & loss by shattering, or beating rains the latter part of Harvest, not half as great.
               Be very attentive to the drilled Wheat. Get it out as soon as possible after harvest; and secure it in the Seed loft at Mansion house; without making any previous mention of the intention: otherwise there will be pilfering; and a disposition of it, of which you may hav<e> no notice. It cost me 10/ pr Bushl besides the stage price of transportation from Fredericksburgh to Mount Vernon.
               I approve of your sowing the first lot in the Mill Swamp (or more properly the second, as there is one between it and the Mill) with Buck Wheat & Timothy; and should be extremely glad if the one above (now in Corn) cou’d be got in order for grass also. Leave no unreclaimed—nor if possible any uncultivated spots in those lots; for they are not only eyesores in meadows, but are of real detriment; as they are continually eating into, & fouling other parts of the ground. Quite down to the water’s edge, and quite up to the fences therefore, ought always to be perfectly cleared.
               I fear, from your complaint of bad pastures, that the weather has not been seasonable with you. This question I have asked in some of my late letters, but no other answer has been given than what appears by the Meteorological account of it; and that conveys no precise ideas of the state, or condition in which the fields are, for moisture; as good rains, heavy rains, slight rains, and rains of every other sort, go under this general description in the Report. If the Pastures are bad, I wish I may not hear also, that your Oats & Buck Wheat put on but an indifferent appearance.
               I hope you have made all the overseers produce the Wool of the Sheep which have died on the farms under their respective manangements; the qty from the number of Sheep, which have been lost, ought to be pretty considerable. I wish you well, and am Your friend,
               
                  Go: Washington
               
               
                  P.S. Does the Corn come up well, and stand well? and how does the Oats Buck Wheat and Clover come on?
                  
                  I do not recollect whether that part of the ground in the lower Meadow lot, at the Mill which lays between the old bed of the run & the race has ever been prepared for Grass. It ought to have been, to compleat the lot.
               
            